Citation Nr: 1015770	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  09-10 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a restoration of a 40 percent rating for 
service-connected lumbosacral strain beginning on November 1, 
2008.

2.  Entitlement to an increased rating for service-connected 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1950 to April 1952.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.  In February 2010, the 
Veteran testified at a videoconference hearing before the 
undersigned; a transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an increased rating for service-
connected lumbosacral strain is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on his part is 
required.


FINDINGS OF FACT

1.  The 40 percent disability rating for lumbosacral strain 
had been in effect for more than five years at the time of 
the August 2008 rating decision that decreased the rating to 
20 percent.



2.  The May 2008 rating decision that proposed the reduction, 
the August 2008 rating decision, the February 2009 statement 
of the case (SOC), and the October 2009 supplemental SOC 
(SSOC), do not reflect consideration of the provisions of 38 
C.F.R. § 3.344.


CONCLUSION OF LAW

The reduction of the disability rating for the Veteran's 
lumbosacral strain from 40 percent to 20 percent was not in 
accordance with law, and the 40 percent rating is restored 
effective November 1, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.105(e); 3.344 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
Regarding the Veteran's restoration claim, as explained below 
the Board is restoring the 40 percent rating for lumbosacral 
strain.  Consequently, there is no need to belabor the impact 
of the VCAA in this matter, since any error in notice/duty to 
assist is harmless.



II.  Rating Reduction

Congress has provided that a Veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  
The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that when an RO reduces a 
Veteran's disability rating without following the applicable 
regulations, the reduction is void ab initio.  See Greyzck v. 
West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a Veteran's disability rating, VA is 
required to comply with several general VA regulations 
applicable to all rating-reduction cases, regardless of the 
rating level or the length of time that the rating has been 
in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2009); see 
also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These 
provisions impose a clear requirement that VA rating 
reductions be based upon review of the entire history of the 
Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  Such review requires VA to ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Thus, in 
any rating-reduction case not only must it be determined that 
an improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
Veteran's ability to function under the ordinary conditions 
of life and work . See Faust v. West, 13 Vet. App. 342, 350 
(2000).

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344 (2009).  That section provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
However, the provisions of 38 C.F.R. § 3.344 specify that 
ratings on account of diseases subject to temporary or 
episodic improvement, such as, psychiatric disorders will not 
be reduced on any one examination, except in those instance 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
The regulations provide further, that these considerations 
are required for ratings which have continued for long 
periods at the same level (five years or more), and that they 
do not apply to disabilities which have not become stabilized 
and are likely to improve.  Reexaminations disclosing 
improvement, physical or mental, in these disabilities will 
warrant a reduction in rating.

Under 38 C.F.R. § 3.344, the RO must find the following: (1) 
based on a review of the entire record, the examination 
forming the basis for the reduction is full and complete, and 
at least as full and complete as the examination upon which 
the rating was originally based; (2) the record clearly 
reflects a finding of material improvement; and (3) it is 
reasonably certain that the material improvement found will 
be maintained under the ordinary conditions of life.  See 
Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 
Vet. App. 413, 419 (1993).

Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore.  The beneficiary must 
be given 60 days for the presentation of additional evidence 
to show that compensation payments should be continued at the 
present level.  38 C.F.R. § 3.105(e) (2009).  Here, notice 
was sent in a May 2008 rating decision and a May 28, 2008 
letter, and the effective date of the reduction was November 
1, 2008.  The RO satisfied the requirements by allowing a 60-
day period to expire before assigning the reduction effective 
date.

The question is thus whether the reduction was proper based 
on the evidence of record.  Where a disability rating has 
continued at the same level for less than five years, that 
analysis is conducted under 38 C.F.R. § 3.344(c).  Where a 
disability rating has continued at the same level for five or 
more years, the analysis is conducted under 38 C.F.R. § 
3.344(a) and (b).  Here, the Veteran's 40 percent disability 
rating was awarded effective March 2002, and was reduced 
effective November 1, 2008, more than 5 years later.  
Accordingly, 38 C.F.R. § 3.344(a) and (b) apply.  Under 38 
C.F.R. § 3.344(a) and (b), only evidence of sustained 
material improvement that is reasonably certain to be 
maintained, as shown by full and complete examinations, can 
justify a reduction.  If there is any doubt, the rating in 
effect will be continued.  See Brown v. Brown, 5 Vet. App. 
413, 417-18 (1995).

For disabilities that have continued for five years or more, 
such as the one at issue here, the critical issue is whether 
material improvement in a Veteran's disability was 
demonstrated in order to warrant a reduction in such 
compensation benefits.  See Kitchens v. Brown, 7 Vet. App. 
320 (1995); Brown, 5 Vet. App. at 417-18.  The applicable 
legal standard summarized, in Sorakubo v. Principi, 16 Vet. 
App. 120 (2002), requires that, in the case of a rating 
reduction, the record must establish that a rating reduction 
is warranted by a preponderance of the evidence and that the 
reduction was in compliance with 38 C.F.R. § 3.344.  See 
Brown, 5 Vet. App. at 421.

The Board finds that the rating reduction taken is not 
supportable in this case.  The decision to reduce was not in 
accordance with law because the RO did not make a finding 
that the VA examination used as a basis for the reduction was 
as full and complete as the examination upon which the 
Veteran's 40 percent disability evaluation was established.  
Furthermore, the RO did not make any findings as to whether 
it was reasonably certain that the material improvement found 
would be maintained under the ordinary conditions of life.  
Moreover, when the Veteran appealed the reduction, the RO did 
not provide him with notice of section 3.344 in the February 
2009 SOC.  Likewise, an October 2009 SSOC did not provide the 
Veteran with notice of section 3.344, evaluate current 
findings in relation to the findings when the 40 percent 
rating was assigned, or reach a conclusion about sustained 
improvement.

The Board also points out that the April 2008 and August 2009 
VA examinations did not show material improvement of the 
lumbar spine disability when compared to the January 2007 VA 
examination findings.  The April 2008 and August 2009 VA 
examination reports show additional limitation of flexion of 
the lumbar spine, mild to moderate antalgic gait, and mild to 
moderate pain with motion.  The April 2008 VA examination 
report indicates that there were findings of mild 
paravertebral spasm and 80 percent additional limitation of 
function with flare-ups.  The January 2007 VA examination 
report indicates that there was no pain with motion, no 
spasm, and normal gait.  The Board finds that the record does 
not clearly reflect a finding of material improvement in the 
service-connected lumbar spine disability.  

A reduction in rating without observance of applicable law 
and regulation is void ab initio or invalid from the 
beginning.  Brown, 5 Vet. App. at 422.  Therefore, the RO 
erred in its August 2008 rating action by reducing the 
Veteran's disability evaluation to 20 percent, effective 
November 1, 2008.  Consequently, since the procedural 
requirements for the reduction were not complied with, the 
reduction of the Veteran's disability rating for lumbosacral 
strain from 40 percent to 20 percent is set aside and the 40 
percent disability rating must be restored.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991); Brown, 5 Vet. App. at 
422.


ORDER

The August 2008 reduction in evaluation for lumbosacral 
strain was not proper, and restoration of the 40 percent 
disability rating, effective November 1, 2008, is granted, 
subject to the criteria applicable to the payment of monetary 
benefits.


REMAND

The Veteran has alleged, during his February 2010 hearing 
testimony, that his service-connected lumbosacral strain has 
worsened since his last VA examination in August 2009.  The 
VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See Olsen 
v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (holding that, where 
the veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination).  Thus, the Board is of the 
opinion that the Veteran should be afforded an additional VA 
examination.

The Veteran also testified that he received medical treatment 
from the Philadelphia VA Medical Center (VAMC) as recently as 
December 2009; however, as the claims file only includes 
records from that facility dated up to July 2009, any 
additional records from that facility should be obtained.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain and associate with the claims 
file VA treatment records since July 2009 
pertinent to lumbosacral strain.

2.  Schedule the Veteran for an 
examination with an appropriate examiner, 
who has reviewed the claims file, to 
determine the symptoms and severity of 
the service-connected lumbosacral strain.  
All tests and studies deemed necessary by 
the examiner should be performed.  Range 
of motion studies are specifically 
requested, and the examiner is also 
requested to address the presence and 
extent of any painful motion, functional 
loss due to pain, additional disability 
during flare-ups, weakness, excess 
fatigability, and incoordination.



3.  After completion of the above, review 
the claim on appeal.  If it remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case, and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


